DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 31 May 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 3-4, 6, 8, 10-11, 13, 15, and 17-19 the Applicant has successfully amended the claims, and accordingly the objection is rescinded.
Regarding the previous 35 USC 112(b) rejection of claims 5-6, 12-13, and 19, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “claim 1, for example, does not recite the abstract idea of ‘organizing human activities and/or mental processes’.  For example, claim 1 does not recite only ‘validating the bid information’, but rather recites, for example, ‘validating the bid information of the received one or more bid transactions through the shared database network using predefined validation rules defined by one or more of an airline coordinator and a regulatory rule’” (Remarks pg. 10).  Examiner disagrees. First, note that the limitations of availability determined based on one or more data models, validating availability, publishing open airport slots, receiving bid transactions, validating bid information, and allocating bid transactions are identified as organizing human activities; and availability determined based on one or more data models, validating the availability, and validating the bid information are mental processes. Second, the argued activity of validating the bid information of the received one or more bid transactions using predefined validation rules defined by one or more of an airline coordinator and a regulatory rule is both a method of organizing human activity (representing managing personal behavior, and following rules or instructions), and a mental process (representing evaluation and judgment); and performing this validation activity through the ‘shared database network’ only represents performing an abstract concept by general purpose computers, which does not exclude the claims from reciting an abstract idea.  Also note that these rules are claimed at a high level of detail and there is nothing in these rules that precludes this validation activity from otherwise being performed practically by a person / people, demonstrating that the shared database network here is no more than ‘applying’ the judicial exception on a computer. Hence, the claims recite an abstract idea, such as the limitation of validating the bid information.  This argument is not persuasive.
Applicant argues the claims are eligible because “the claimed ‘predefined validation rules’ are similar to McRo where the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans (see MEPE 2106.05(a), emphasis added). By incorporating specific elements as claim limitations, claim 1 is limited to a specific process using particular information and techniques and does not preempt approaches that use elements of a different structure or different techniques.  Claim 1 uses the limited elements in a process specifically designed to achieve an improved technological result in a conventional industry practice” (Remarks pg. 11).  Examiner disagrees.  First, note that the court cited that the claims in McRo provided a new computer capability due to specific rules in a computer technology (see McRo.).  This is in contrast to the Applicant’s claims which are not rooted in computer technology, and instead are merely using computers as tool. If the technology elements are removed (i.e. one or more processors, shared database network, air carrier devices, computer / computing device, memory, non-transitory computer-readable medium, shared ledger), the Applicant’s claims still represent certain methods of organizing human activities and mental processes. Even though the claims recite use of a computer, note that all of the claim limitations could otherwise be performed manually by a person either using the mind and/or pen and paper (e.g. an airport manager auctioning open airport slots to air carrier representatives, receiving bids and ensuring they are valid, allocating bids based on rules, and sharing the bid and allocation results). This is no more than using the words “apply it” with the judicial exception or presenting mere instructions to implement an abstract idea on a computer.  For example, the Applicant’s claimed rules (predefined validation rules defined by one or more of an airline coordinator and a regulatory rule) are only claimed at a high level of detail and there is nothing in these rules that precludes the validating steps which they are implemented from otherwise being performed practically by a person / people. As such, the claims and rules are not rooted in technology and do not present significantly more than a judicial exception / abstract idea improving technology, thus the claims do not resemble those in McRo, and the argument is not persuasive.
Applicant argues the claims are eligible because “Similarly to BASCOM’s specific technological improvement, the claimed invention as recited in claim 1, for example, provides a specific technological improvement to managing airport slot reservations using a shared database network” (Remarks pg. 12).  Examiner disagrees. Note that the claims in Bascom were eligible because they presented a non-generic arrangement of elements that amounts to significantly more than an abstract idea in an ordered combination to improve technology.  This is in contrast to the Applicant's claimed invention which only uses generic computers / general computer components (i.e. one or more processors, shared database network, air carrier devices, computer / computing device, memory, non-transitory computer-readable medium, shared ledger) to implement an otherwise manual process (see Applicant’s specification ¶[0022] that details managing and trading airport slot allocation is otherwise an existing manual process).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to communicate available airport slots and fill the reservations), that is tangentially associated with a technology elements (e.g. computers, distributed / shared ledger), rather than solving a technology-based problem. The Applicant’s claims only generally link the use of the judicial exception to the technological environment of shared ledgers and shared databases, which does not integrate the abstract idea into a practical application or significantly more. Using shared ledgers for transactions was well-known at the time of filing (BlockGeeks “What is Blockchain Technology? A Step-by-Step Guide For Beginners” (2017) Blockchain Durability and robustness section ¶ beginning “Bitcoin was invented in 2008…”, A network of nodes section ¶ beginning “There are an estimated 700 Bitcoin-like cryptocurrencies (exchangeable value tokens) already available…”, The Blockchain a New Web 3.0 section ¶ beginning “An early example, Open Bazaar uses the blockchain…”) and shared ledgers and shared databases themselves are not technologically improved by the claims. Hence, the claims do not provide a technological improvement based on their arrangement as in Bascom.  This argument is not persuasive.
Applicant argues that the claims are eligible because “As stated in paragraphs [0022]-[0023] ‘The framework treats the slots as a digital asset and provides several enhancements over existing manual processes.  For example, the blockchain technology described herein establishes ownership of the slot and asset categories for the slot (e.g. runway allocation, gate allocation, tarmac (or apron) allocation, baggage allocation, etc.). The blockchain technology also establishes a trusted mechanism for transparent processes, where new slots are published with coordinator parameters and requiring multiple roles of approval for solicitors requesting slot allocations.  Additionally the blockchain technology described herein enables airport slot management and trading to interested entities.  Thus, disparate organizations and systems can self-manage high value assets (such as premium slot allocations) in a transparent and validated way to increase slot utilization while reducing the intermediary cost of managing slot assets’.  Above, the Specification and claims expressly indicate the claims expressly indicate the claimed invention achieves an improved technological result in conventional industry practice” (Remarks pg. 12).  Examiner disagrees. The claimed computer elements and the shared ledger are no more than using computer-based tools to implement the abstract idea (which as argued above and in the Applicant’s specification ¶[0022] is “an existing manual process”), and merely using computers as a tool to perform the abstract idea is not a practical application or significantly more.  The application of shared ledger / blockchain technology to the existing manual process does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. a shared / distributed ledger), and as such does not provide integration into a practical application. Shared ledger technology itself is not improved by the invention, since transparency, trust, validation, and ownership are known inherent features of shared ledgers (see BlockGeeks A distributed database section ¶2 beginning “Information held on a blockchain exists as a shared…”, How it works diagram (detailing validating, verification), Transparent and incorruptible section (all), The Blockchain & Enhanced security section ¶1-3 beginning “By storing data across its network…” including the diagrams for Distributed Ledgers). At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to communicate available airport slots and fill the reservations), that is tangentially associated with a technology element (e.g. computers, distributed / shared ledger), rather than solving a technology-based problem, improving the functioning of a computer itself, or improving a technology itself.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (Bosworth in view of Baiada in view of Ausubel).  However, note the following:
Applicant argues that “Bosworth fails to disclose publishing the reservation requests” (Remarks pg. 14).  Examiner disagrees. Bosworth Fig 5, ¶[0024], ¶[0044], ¶[0048] details writing the validated and allocated airspace reservations (i.e. initially received as reservation request bid transactions) to the blockchain and broadcasting the new schedule which is widely available, transparent, and broadcasted to the other nodes over the peer to peer network.  Since Bosworth publishes completed bid request transactions to the blockchain, it teaches the limitation ‘publishing the bid transaction allocated to the corresponding open airport slots to the shared ledger in order for the bid transactions to be visible to all parties in the shared database network’.  This argument is not persuasive.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 30 July 2019, and 22 January 2021 have been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-8 recite a method; claims 9-15 recite a computer device; and claims 16-20 recite a non-transitory computer readable medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claims 1 / 9 / 16 recite an availability determined based on one or more data models, of one or more open air slots; validating, based on regulatory rules the availability of the one or more open airport slots; publishing the open airport slots to one or more air carrier to initiate transactions of the open airport slots; receiving one or more bid transactions for the open airport slots from one or more air carrier, wherein each of the one or more bid transactions comprises associated bid information for purchase of the one or more open airport slots; validating the bid information of the received one or more bid transactions using predefined validation rules defined by one or more of an airline coordinator and a regulatory rule; allocating the bid transactions to corresponding open airport slots based on the predefined validation rules and the validated bid information. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of an availability determined based on one or more data models, of one or more open air slots; validating, based on regulatory rules and through the shared database network, the availability of the one or more open airport slots; publishing the open airport slots to one or more air carrier devices to initiate electronic transactions of the open airport slots; receiving one or more bid transactions for the open airport slots from one or more air carrier devices, wherein each of the one or more bid transactions comprises associated bid information for electronic purchase of the one or more open airport slots; validating the bid information of the received one or more bid transactions through the shared database network using predefined validation rules defined by one or more of an airline coordinator and a regulatory rule; allocating the bid transactions to corresponding open airport slots based on the predefined validation rules and the validated bid information are methods of organizing human activities.  For instance, the claims are similar to an airport manager auctioning open airport slots to air carrier representatives, receiving bids and ensuring they are valid, allocating bids based on rules, and sharing the bid and allocation results. Other than reciting generic computer components, such as one or more processors, a shared database network, air carrier devices, computer / computing device, memory, non-transitory computer-readable medium, and ‘electronic’ transactions / purchase, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial or legal interactions, agreements in the form of contracts, sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people, and following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of an availability determined based on one or more data models, of one or more open air slots; validating, based on regulatory rules and through the shared database network, the availability of the one or more open airport slots; and validating the bid information of the received one or more bid transactions through the shared database network using predefined validation rules defined by one or more of an airline coordinator and a regulatory rule as drafted are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more processors, a shared database network, computer device, memory, non-transitory computer-readable medium, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, determin[ing] in the context of this claim encompasses a user manually judging availability of open airport slots; validating in the context of this claim encompasses a user manually observing airport slots and judging which are open, and also evaluating bids based on validation rules; and defin[ing] in the context of this claim encompasses a user manually judging which validation rules will be used to evaluate the bids. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: one or more processors, shared database network, air carrier devices, and ‘electronic’ transactions; claim 9: computer device, memory, processors, shared database network, air carrier devices, and ‘electronic’ transactions; claim 16: non-transitory computer-readable medium, processors, shared database network, air carrier devices, and ‘electronic’ transactions) does not take the claims out of methods of the organizing human activity / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 9 / 16 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. one or more processors, shared database network, air carrier devices, computer / computing device, memory, non-transitory computer-readable medium, and ‘electronic’ transactions / purchase) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Note that the Applicant’s specification ¶[0022] outlines that managing and trading airport slot allocation is otherwise an existing manual process. Also note that defin[ing] validation rules as claimed may be performed by an airline coordinator (i.e. person). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of at a computing device, receiving information, including an availability… of one or more open airport slots is recited at a high level of generality (i.e. as a general means of gathering data for validating / publishing open airport slots), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the computing device, processors (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the shared database network and shared ledger in the limitations (e.g. validating, based on regulatory rules and through the shared database network, the availability of the one or more open airport slots stored in a shared ledger of the shared database network; validating the bid information of the received one or more bid transactions through the shared database network) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shared / distributed ledger), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing and its limitation of open airport slots stored in a shared ledger of the shared database network is recited at a high level of generality (i.e. as a general means of storing data for validating), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the shared ledger of the shared database network, processors (general computer components, generic computers) are only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of publishing and its limitation of publishing the bid transactions allocated to the corresponding open airport slots to the shared ledger in order for the bid transactions to be visible to all parties in the shared database network is recited at a high level of generality (i.e. as a general means of recording / outputting data results of the bid transactions and allocating), and amount to mere electronic record keeping / storing data and also outputting data, which are forms of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the shared ledger, shared database network, processors (general computer component, generic computer) are only being used as a tool in the publishing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding publishing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
While identified as an organizing human activity in Step 2A Prong One, note that the element of publishing in the limitation publishing the open airport slots to one or more air carrier devices is recited at a high level of generality (i.e. as a general means of outputting data offers for subsequent bidding transactions), and also amounts to mere outputting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the air carrier devices, processors (generic computers) are only being used as a tool in the publishing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding publishing more than using computers as a tool to perform an otherwise manual process.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified as an organizing human activity in Step 2A Prong One, note that the element of receiving in the limitation receiving one or more bid transactions for the open airport slots from one or more air carrier devices is recited at a high level of generality (i.e. as a general means of gathering data for subsequent validating and allocating), and also amounts to mere data gathering / transmitting data, which are forms of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the air carrier devices, processors (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. one or more processors, shared database network, air carrier devices, computer / computing device, memory, non-transitory computer-readable medium, and ‘electronic’ transactions / purchase); adding high-level extra-solution and/or post-solution activities (i.e. data gathering, data storage); generally linking the use of the judicial exception to a technological environment or field of use (i.e. shared / distributed ledger). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, shared database network, air carrier devices, computer / computing device, memory, non-transitory computer-readable medium, and ‘electronic’ transactions / purchase to perform determin[ing] availability, validating availability, publishing open airport slots, receiving bid transactions, validating bid information, and allocating bid transactions amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Also note that defin[ing] validation rules as claimed may be performed by an airline coordinator (i.e. person). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving information are recited at a high level of generality (i.e. as a general means of gathering data for as a general means of gathering data for validating / publishing open airport slots), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computing device, processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving information steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding a shared database network and shared ledger does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shared / distributed ledger). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0032-33] describing the additional element of the shared database network and shared ledger at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Also, see “What is Blockchain Technology? A Step-by-Step Guide For Beginners” (2017) by BlockGeeks detailing the well-known nature of using shared ledgers for transactions (BlockGeeks Blockchain Durability and robustness section ¶ beginning “Bitcoin was invented in 2008…”, A network of nodes section ¶ beginning “There are an estimated 700 Bitcoin-like cryptocurrencies (exchangeable value tokens) already available…”, The Blockchain a New Web 3.0 section ¶ beginning “An early example, Open Bazaar uses the blockchain…”). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding storing are recited at a high level of generality (i.e. as a general means of storing data for validating), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. shared ledger of the shared database network, processors) in these steps merely represents using a generic / general purpose computer as a tool; and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shared / distributed ledger) and are not indicative of an inventive concept.  See MPEP 2106.05(f) and 2106.05(h). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding publishing bid transactions are recited at a high level of generality (i.e. as a general means of recording data / outputting data results of the bid transactions and allocating), and amount to mere electronic record keeping / storing data and also outputting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. shared ledger, processors) in these steps merely represents using a generic / general-purpose computer as a tool; and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shared / distributed ledger) and are not indicative of an inventive concept.  See MPEP 2106.05(f) and 2106.05(h). Furthermore, these publishing bid transaction steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs), recording a customer’s order (Apple).Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding publishing open airport slots, while recognized in Step 2A Prong One as organizing human activities, are recited at a high level of generality (i.e. as a general means of outputting data available for subsequent bid transactions), and also amount to mere outputting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. air carrier devices, processors) in these steps merely represents using generic / general-purpose computers as a tool and are not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these publishing open airport slot steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), presenting offers (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding receiving bid transactions, while recognized in Step 2A Prong One as organizing human activities are recited at a high level of generality (i.e. as a general means of gathering data for subsequent validating and allocating), and also amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. air carrier devices, processors) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving bid transaction steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by general-purpose computers,  generally ‘applied’ to a technology / field of use, and using general computer components in extra-solution capacities such as data gathering and data storage. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment (i.e. distributed / shared ledger).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to communicate available airport slots and fill the reservations), that is tangentially associated with a technology element (e.g. computers, distributed / shared ledger), rather than solving a technology-based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  Note that the Applicant’s specification ¶[0022] outlines that managing and trading airport slot allocation is otherwise an existing manual process. The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 9, and 16, and further considering the addition of dependent claims 2-8, 10-15, and 17-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation receiving the information of the one or more open airport slots from an airport server represents an additional element that is not indicative of a practical application or significantly more.  Receiving information is recited at a high level of generality (i.e. as a general means of gathering data for validating / publishing open airport slots), and amounts to the extra-solution activity of data gathering, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. airport server) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving information steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims, this limitation does not meaningfully integrate the judicial exception into a practical application, or provide significantly more than an abstract idea.
Dependent claims 3, 10, 17: The limitation receiving the information of the one or more open airport slots from an airline slot coordinator device or an automated slot bid service, or both represents an additional element that is not indicative of a practical application or significantly more.  Receiving information is recited at a high level of generality (i.e. as a general means of gathering data for validating / publishing open airport slots), and amounts to the extra-solution activity of data gathering, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. an airline slot coordinator device, automated slot bid service) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving information steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims, this limitation does not meaningfully integrate the judicial exception into a practical application, or provide significantly more than an abstract idea.
Dependent claims 4, 11, 18: The limitation wherein receiving comprises receiving the one or more bid transactions with the associated bid information including information about airframe, slot time duration, bid amount, route information or alternate slot preferences further limits the identified abstract concepts (organizing human activity – commercial interaction, managing personal behavior or interactions between people) in the independent claims.  In addition, receiving information is recited at a high level of generality (i.e. as a general means of gathering data for validating / publishing open airport slots), amounts to the extra-solution activity of data gathering, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these receiving information steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims, this limitation does not meaningfully integrate the judicial exception into a practical application, or provide significantly more than an abstract idea.
Dependent claims 5, 12: The limitation notifying, through the shared database network, an airport coordinator of the publishing the bid transactions allocated to the corresponding open airport slots to the shared ledger represents an additional element that is not indicative of a practical application or significantly more.  Notifying is recited at a high level of generality (i.e. as a general means of outputting data of transaction / allocation results), and amounts to the extra-solution activity of outputting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. shared database network, shared ledger) in these steps merely represents using a generic / general-purpose computer as a tool; and generally link the use to a particular technological environment or field of use (i.e. shared / distributed ledger) and are not indicative of a practical application or significantly more.  See MPEP 2106.05(f) and 2106.05(h). Furthermore, these notifying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this limitation does not meaningfully integrate the judicial exception into a practical application, or provide significantly more than an abstract idea.
Dependent claims 6, 13, 19: The limitation validating, through the shared database network, the availability of the open airport slots for ownership is further directed to a method of organizing human activity (fundamental economic principles, commercial interactions, business relations, managing personal behavior) / mental process (evaluation, judgment) as described in the independent claims. The recitation of the shared database network is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers, and generally linking the use to a particular technological environment or field of use (i.e. shared / distributed ledger) which are not indicative of a practical application or significantly more.  See MPEP 2106.05(f) and 2106.05(h).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7, 14, 20: The limitation automatically identifying a desirable open airport slot based on historical data is further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people, following rules or instructions) / mental process (observation, judgment) as described in the independent claims. The recitation of automatically at best refers to a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers, which is not indicative of a practical application or significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 8, 15: The limitation publishing the bid information allocated to the corresponding open airport slots to the shared ledger that is accessible by one of a plurality of organizations within a jurisdiction responsible for creating and assigning the open airport slots represents an additional element that is not indicative of a practical application or significantly more.  Publishing is recited at a high level of generality (i.e. as a general means of recording data / outputting data of transaction / allocation results), and amounts to the extra-solution activity of outputting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. shared ledger) in these steps merely represents using a generic / general-purpose computer as a tool; and generally link the use to a particular technological environment or field of use (i.e. shared / distributed ledger) and are not indicative of a practical application or significantly more.  See MPEP 2106.05(f) and 2106.05(h). Furthermore, these notifying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. record keeping, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs), recording a customer’s order (Apple). For the reasons described above with respect to the independent claims, this limitation does not meaningfully integrate the judicial exception into a practical application, or provide significantly more than an abstract idea.
Therefore claims 1, 9, 16, and the dependent claims 2-8, 10-15, and 17-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8-9, 11, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0228665 A1 to Bosworth in view of US patent application publication 2003/0139875 A1 to Baiada et al. in view of US patent application publication 2014/0172613 A1 to Ausubel et al.
Claim 1:
	Bosworth, as shown, teaches the following:
A method for managing airport slot reservations using a shared database network (Bosworth ¶[0019] details managing airport slots for arrival and departure flights using blockchain), the method comprising:
With respect to the following:
at a computing device, receiving information, including an availability determined based on one or more data models, of one or more open airport slots;
Bosworth, as shown in ¶[0005], ¶[0019], ¶[0042], ¶[0045], ¶[0047] details identifying non-conflicting airport / microairdrome arrival / departure time and locations by comparing reservations (i.e. non-open slots) that have already been reserved on the blockchain, and receiving information of cancellations of a validated airspace reservation in the blockchain, highly suggesting but not explicitly stating receiving information including an availability determined based on one or more data models of one or more open airport slots.  To the extent that Bosworth may not explicitly state this, Baiada teaches this limitation receiving information of one or more open airport slots at an airline dispatcher device, communication device of the aircraft operator, and system operator device; and the slot availability data is sourced from a data warehouse model depicting whether slots are available / locked / reserved / closed (Baiada Fig 12-13, ¶[0033], ¶[0132], ¶[0136-139]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at a computing device, receiving information including an availability determined based on one or more data models of one or more open airport slots as taught by Baiada with the teachings of Bosworth, with the motivation “to better allocate and assign arrival/departure slot times for a plurality of aircraft into and out of a system resource” (Baiada ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at a computing device, receiving information including an availability determined based on one or more data models of one or more open airport slots as taught by Baiada in the system of Bosworth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Bosworth (in view of Baiada) also teaches the following:
validating, based on regulatory rules and through the shared database network, the availability of the one or more open airport slots stored in a shared ledger of the shared database network (Bosworth ¶[0021], ¶[0023], ¶[0042-43] details validating requests align with non-conflicting airspace reservations on the blockchain (open slots) and denying when in conflict; and ¶[0002], ¶[0046] details that validating includes maintaining rules that require empty space between aircraft are enforced, i.e. regulatory rules);
Baiada (of Bosworth in view of Baiada) also teaches the following
publishing the open airport slots to one or more air carrier devices to initiate electronic transactions of the open airport slots (Baiada Fig 13, ¶[0136] details posting open slot times so that air carriers can request / trade / move their aircraft’s slot time);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include publishing the open airport slots to one or more air carrier devices to initiate electronic transactions of the open airport slots as taught by Baiada with the teachings of Bosworth (in view of Baiada), with the motivation “to better allocate and assign arrival/departure slot times for a plurality of aircraft into and out of a system resource” (Baiada ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include publishing the open airport slots to one or more air carrier devices to initiate electronic transactions of the open airport slots as taught by Baiada in the system of Bosworth (in view of Baiada), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
receiving one or more bid transactions for the open airport slots from one or more air carrier devices, wherein each of the one or more bid transactions comprises associated bid information for electronic purchase of the one or more open airport slots;
Bosworth (of Bosworth in view of Baiada), as shown in Fig 5, ¶[0019], ¶[0023], ¶[0036-40], ¶[0042], ¶[0045] details receiving request transaction information for airspace reservations that include time, location, corridor, flight plan data, aircraft/pilot information, preferences / alternatives and options for the open airport slots (i.e. bid information), but does not explicitly state wherein the bid transactions comprise bid information for electronic purchase of the one or more open airport slots. However, Ausubel teaches this remaining limitation receiving bid transactions for airport slots from airline bidders that includes bid information with the quantity and pricing for the purchase of the item(s) including landing / takeoff airport slots (Ausubel ¶[0007], ¶[0039], ¶[0080], ¶[0121-124]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein each of the one or more bid transactions comprises associated bid information for electronic purchase of the one or more open airport slots as taught by Ausubel with the teachings of Bosworth in view of Baiada, with the motivation of “improving computer-implemented auctions” and appropriately allocating items among two or more parties (Ausubel ¶[0002-3]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein each of the one or more bid transactions comprises associated bid information for electronic purchase of the one or more open airport slots as taught by Ausubel in the system of Bosworth in view of Baiada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 Bosworth in view of Baiada in view of Ausubel also teaches the following:
validating the bid information of the received one or more bid transactions through the shared database network using predefined validation rules defined by one or more of an airline coordinator and a regulatory rule (Bosworth Fig 5, ¶[0005], ¶[0022], ¶[0042-43], ¶[0048], claim 14 details validating the airspace request transaction information (bid information) once criteria is met, processing requests based on a predetermined criteria for order, validating the request transaction information does not conflict with the current deconflicted schedule and denying requests that conflict with current deconflicted schedule of the blockchain, and ensuring flights are separated by a minimum amount of empty space; noting ¶[0002], ¶[0046] which detail that the empty space rule for validated airspace reservations is enforced by air traffic control (i.e. airline coordinator) at all times, i.e. regulatory rule); 
allocating the bid transactions to corresponding open airport slots based on the predefined validation rules and the validated bid information (Bosworth Fig 5, ¶[0019], ¶[0042-44], ¶[0048] details allocating validated requests to a new block; and 
publishing the bid transactions allocated to the corresponding open airport slots to the shared ledger in order for the bid transactions to be visible to all parties in the shared database network (Bosworth Fig 5, ¶[0024], ¶[0044], ¶[0048] details writing the validated and allocated airspace reservations to the blockchain and broadcasting the new schedule which is widely available, transparent, and broadcasted to the other nodes over the peer to peer network).
Claim 4:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  Bosworth also teaches the following:
wherein the receiving the one or more bid transactions comprises receiving the one or more bid transactions with the associated bid information including information about airframe, slot time duration, bid amount, route information or alternate slot preferences (Bosworth ¶[0036-40], ¶[0045] details departure time / location, arrival time / location, airspace corridor, i.e. route information; and multiple preferences in rank order for departure time / arrival time values, i.e. alternate slot preferences; in further support of obviousness alternatively see Ausubel ¶[0007], ¶[0080], ¶[0121-124] details bid transactions include bid pricing information for the slot intervals (i.e. bid amount), which is an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 6:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  Bosworth also teaches the following:
wherein the validating the availability of the open airport slots comprises validating, through the shared database network, the availability of the open airport slots for ownership (Bosworth ¶[0042], ¶[0048] details validating the requested flight plan does not conflict with the reservations (i.e. owned slots) in the current deconflicted flight schedule (i.e. open airport slots, not owned), and interlinking the new block to the blockchain and verifying the new deconflicted flight schedule with the requestor’s flight plan by other nodes operating the blockchain reservation application on the network, i.e. validating ownership and availability of the open airport slots).
Claim 8:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the publishing the bid transactions comprises publishing the bid information allocated to the corresponding open airport slots to the shared ledger that is accessible by one of a plurality of organizations within a jurisdiction responsible for creating and assigning the open airport slots.
Bosworth, as shown in ¶[0019], ¶[0048] details broadcasting the new deconflicted flight schedule for the region with the airspace reservation request transaction information (bid information) over the blockchain to each of the other nodes operating the blockchain reservation application which include airports, but does not explicitly state that airports create and assign the open airport slots.  However, Baiada teaches this remaining limitation, such that the airport system establishes which airport slots are open and can approve the requested slots for reservation, i.e. assigning (Baiada Fig 12-13, ¶[0003], ¶[0040], ¶[0136-139], ¶[0160]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the airport within a jurisdiction is responsible for creating and assigning the open airport slots as taught by Baiada in the system of Bosworth (in view of Baiada in view of Ausubel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Claim 9 recites substantially similar limitations as claim 1 and therefore claim 9 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 11:
	Claim 11 recites substantially similar limitations as claim 4 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 13:
	Claim 13 recites substantially similar limitations as claim 6 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 8 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 8.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 1 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 18:
	Claim 18 recites substantially similar limitations as claim 4 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 19:
	Claim 19 recites substantially similar limitations as claim 6 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0228665 A1 to Bosworth in view of US patent application publication 2003/0139875 A1 to Baiada et al. in view of US patent application publication 2014/0172613 A1 to Ausubel et al., as applied to claim 1 above, and further in view of World Intellectual Property Organization (WIPO) publication WO 2018/224693 to Van Tonder.
Claim 2:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  Bosworth does not explicitly state, but Van Tonder teaches the following:
wherein the receiving the information of the one or more open airport slots comprises receiving the information of the one or more open airport slots from an airport server (Van Tonder Fig 7, pg. 2 ln 6-9, pg. 14 ln 27-35, pg. 17 ln 8-10, pg. 20 ln 18-20 details the airport approach control A-MAN system of the arrival airport confirming available slots, implemented through a server).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the information of the one or more open airport slots from an airport server as taught by Van Tonder with the teachings of Bosworth in view of Baiada in view of Ausubel, with the motivation of “reducing the congestion in major airports” (Van Tonder pg. 1 ln 11). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the information of the one or more open airport slots from an airport server as taught by Van Tonder in the system of Bosworth in view of Baiada in view of Ausubel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 3, 5, 7, 10, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0228665 A1 to Bosworth in view of US patent application publication 2003/0139875 A1 to Baiada et al. in view of US patent application publication 2014/0172613 A1 to Ausubel et al., as applied to claims 1 / 9 / 16 above, and further in view of the Worldwide Slot Guidelines, 9th Edition (1 January 2019) to International Air Transport Association (IATA).
Claim 3:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  Bosworth does not explicitly state, but IATA details the following:
wherein the receiving the information of the one or more open airport slots comprises receiving the information of the one or more open airport slots from an airline slot coordinator device or an automated slot bid service, or both (IATA section 5.5.1 details the coordinator makes available to airlines and airport managing bodies remaining slots available).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the information of the one or more open airport slots from an airline slot coordinator device or an automated slot bid service, or both as taught by IATA with the teachings of Bosworth in view of Baiada in view of Ausubel, with the motivation “for the management of airport slots at coordinated airports and planned operations at facilitated airports” and “support the allocation and management of airport slots at congested airports worldwide” (IATA Preface ¶1, About The WorldWide Slot Guidelines ¶1).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the information of the one or more open airport slots from an airline slot coordinator device or an automated slot bid service, or both as taught by IATA in the system of Bosworth in view of Baiada in view of Ausubel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  With respect to the following:
notifying, through the shared database network, an airport coordinator of the publishing the bid transactions allocated to the corresponding open airport slots to the shared ledger.
Bosworth, as shown in ¶[0019], ¶[0047-48] details broadcasting the blockchain (shared ledger) updates (including adjustments) regarding the flight schedule assignments from the requests (bid transactions) to the other nodes and the network, and the network may include the airports and the air traffic control services, but does not explicitly state the airports also include an airport coordinator. However, IATA teaches this remaining limitation with the airports including an airport coordinator, and the airport coordinator is notified when there is a transfer (i.e. allocation) or swap (i.e. adjustment) regarding slots (IATA sections 2.12.3, 1.13.3, pg. 54 ‘Coordinator’). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include notifying an airport coordinator of the publishing the transactions allocated to the corresponding open airport slots as taught by IATA with the teachings of Bosworth in view of Baiada in view of Ausubel, with the motivation “for the management of airport slots at coordinated airports and planned operations at facilitated airports” and “support the allocation and management of airport slots at congested airports worldwide” (IATA Preface ¶1, About The WorldWide Slot Guidelines ¶1).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include notifying an airport coordinator of the publishing the transactions allocated to the corresponding open airport as taught by IATA in the system of Bosworth in view of Baiada in view of Ausubel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Bosworth in view of Baiada in view of Ausubel, as shown above, teach the limitations of claim 1.  Bosworth does not explicitly state, but IATA details the following:
wherein the receiving the one or more bid transactions from the air carriers comprises automatically identifying a desirable open airport slot based on historical data (IATA sections 8.6.1, 9.7.2, 9.8.2 details receiving slot requests and identifying when an airline does not apply for some of its historic precedence slots in which it operated at 80% usage the previous season).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically identifying a desirable open airport slot based on historical data as taught by IATA with the teachings of Bosworth in view of Baiada in view of Ausubel, with the motivation “for the management of airport slots at coordinated airports and planned operations at facilitated airports” and “support the allocation and management of airport slots at congested airports worldwide” (IATA Preface ¶1, About The WorldWide Slot Guidelines ¶1).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically identifying a desirable open airport slot based on historical data as taught by IATA in the system of Bosworth in view of Baiada in view of Ausubel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
	Claim 10 recites substantially similar limitations as claim 3 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 5 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 14:
	Claim 14 recites substantially similar limitations as claim 7 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 3 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 7 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628